WELLS, Judge.
The Beaufort County School Board contends that the Department of Revenue lacks standing to appeal from the judgment entered by the trial court. We agree.
*363Section 1-271 of the North Carolina General Statutes provides: “Any party aggrieved may appeal in the cases prescribed in this Chapter.” According to our Supreme Court, “[o]ne who is not a party to an action or who is not privy to the record is not entitled to appeal from the judgment of the lower court.” In re Brownlee, 301 N.C. 532, 272 S.E.2d 861 (1981).
In Brownlee, Wake County attempted to appeal an order entered by the district court in a juvenile proceeding directing the county to pay for the juvenile’s treatment. Our Supreme Court held that because Wake County was not a party to the juvenile proceeding it did not have a right to appeal.
The case sub judice is a criminal action involving the possession of controlled substances, and, as in Brownlee, it is clear in this case that the governmental agency attempting to appeal, the Department of Revenue, is not a party to the judgment ordering the forfeiture of $5,480.00. Since the Department of Revenue is not a party to the underlying criminal action, it had no right to appeal a forfeiture order contained in the judgment in this criminal action. Id.; In re Wharton, 54 N.C. App. 447, 283 S.E.2d 528 (1981), rev’d in part on other grounds, 305 N.C. 565, 290 S.E.2d 688 (1982). Therefore, the appeal must be dismissed.
We note that, in filing the record on appeal, the attorney for the Department of Revenue made an unauthorized change in the caption of this case in violation of the Rules of Appellate Procedure.
Rule 26(g) of the North Carolina Rules of Appellate Procedure provides that “[t]he format of all papers presented for filing shall follow the instructions found in the Appendixes to these Appellate Rules,” and Appendix B provides that “[t]he caption should reflect the title to the action (all parties named) as it appeared in the trial division.”
The judgment and commitment ordering the forfeiture is entitled “State of North Carolina v. Richard Sneed, Jr., aka Richard Snead, Jr.” and bears the docket number 92CRS761;830. Consequently, this case was incorrectly titled “In the Matter of: Order of Forfeiture of $5480 Seized from Richard Sneed, Jr.” The proper caption is “State of North Carolina v. Richard Sneed, Jr., and the -proper docket number is 92CRS761. Our opinion will reflect this correction.
*364For the reasons stated, this appeal is
Dismissed.
Judges LEWIS and MARTIN concur.